Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the Request for Continued Examination and Amendment filed January 11, 2022.

3.	Claims 1, 9, 15, 16, and 24 have been amended and claims 3, 4, 11, 12, and 18 have been canceled.

4.	Claims 1, 5-9, 13-16 and 19-24 have been examined and are pending with this action.


Allowable Subject Matter
5.	Claims 1, 5-9, 13-16 and 19-24 are allowable over prior art of record in light of applicants’ amendments and arguments presented in Amendment filed January 11, 2022.

6.	The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of “determining, by the second network management unit, a target network type based on the network requirement information and a preset policy, wherein determining the target network type comprises determining whether a target network is a sliced network or a non-sliced network, and wherein the preset policy comprises an association relationship between a network type and the network requirement information, wherein the 
More specifically, prior art of record does not disclose, teach, or suggest neither singly nor in combination determining a target network type and determining whether the target network is sliced network or a non-sliced network “based on the network requirement information and a preset policy”, “wherein the preset policy comprises an association relationship between a network type and the network requirement information”, “wherein the network requirement information comprises an isolation requirement of the target network”, “and wherein the association relationship between the network type and the network requirement information comprises an association relationship between the isolation requirement of a network and the network type”.  For at least these reason above, claims 1, 5-9, 13-16 and 19-24 are allowable.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is note, the examiner generally will not hold interviews after a Final Office Action has been issued.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL WON
Primary Examiner
Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
February 10, 2022